                 IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION


DONALD SHUMARD, individually
and on behalf of all others similarly situated                              PLAINTIFF

VS.                              Case No. 4:19CV00426 SWW

PILOT CORPORATION and
PILOT TRAVEL CENTERS, LLC                                                   DEFENDANTS

                                                 ORDER

       The Clerk is directed to reassign the above styled case, currently assigned to the docket of

Judge Susan Webber Wright, due to her senior status.

       IT IS SO ORDERED this 18th day of June 2019.



                                                 AT THE DIRECTION OF THE COURT
                                                 JAMES W. McCORMACK, CLERK

                                                 BY: Heather Clark
                                                     Courtroom Deputy to
                                                     U.S. District Judge Susan Webber Wright
